Criminal Case Template






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



LAWRENCE S. GRIFFITH, TRUSTEE
OF THE MCDONALD FAMILY
TRUST, 
                            Appellant,

v.

REECO WELL SERVICING, INC.
AND RANDY FOSTER, AS
INDEPENDENT ADMINISTRATOR
OF THE ESTATE OF RALPH ERWIN,
REAL PARTY IN INTEREST,

                            Appellees.

§

§

§

§

§

No. 08-03-00471-CV

Appeal from the

143rd District Court

of Reeves County, Texas

(TC#02-09-17443-CVR)




MEMORANDUM OPINION
           Appellant failed to file a brief or a motion for extension of time to file the brief. 
Therefore, on June 10, 2004, we notified the parties of our intent to dismiss the appeal for
want of prosecution unless any party could show grounds for continuing the appeal within
ten days.  No party has responded to our notice.  Accordingly, the appeal is dismissed. 
See Tex. R. App. P. 38.8(a)(1), 42.3(b).

                                                                  SUSAN LARSEN, Justice
July 15, 2004

Before Panel No. 1
Larsen, McClure, and Chew, JJ.